                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

GARRETT BRIDGES                                                                      PLAINTIFF

v.                              Case No. 2:18-cv-00163-KGB

PRUITT, et al.                                                                   DEFENDANTS

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 5). No objections have been filed, and the

time to file objections has passed. After careful review, the Court concludes that the Proposed

Findings and Recommendations should be, and hereby are, approved and adopted in their entirety

as this Court’s findings in all respects (Dkt. No. 5). Accordingly, the Court dismisses without

prejudice plaintiff Garrett Bridges’ complaint (Dkt. No. 2). Dismissal of this action constitutes a

“strike” within the meaning of the Prison Litigation Reform Act (“PLRA”) pursuant to 28 U.S.C.

§ 1915(g). The Court certifies that an in forma pauperis appeal from this Order dismissing these

claims would not be taken in good faith. 28 U.S.C. §1915(a)(3).

       It is so ordered this 15th day of May, 2019.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
